- Converted EDGAR Exhibit 4.1 EMPLOYMENT AGREEMENT THIS EMPLOYMENT AGREEMENT (the Agreement) is dated as of December 15, 2008 between Freedom Environmental Services, Inc., a Delaware corporation (the Company) and Edmund F. Curtis (the Executive). W I T N E S S E T H: A. WHEREAS, the Company and its successor has employed the Executive on an ongoing basis and the Company wants to formalize the relationship. B. WHEREAS, the parties desire for the Executive to act as President and Chief Operating Officer commencing January 1, 2008 and during the term hereof. C. WHEREAS, the parties desire to execute and deliver this Agreement to provide for the continued employment of Executive by the Company. NOW, THEREFORE, in consideration of the foregoing premises and for other good and valuable consideration, the receipt and adequacy of which is hereby acknowledged, the parties agree as follows: a) AGREEMENT : 1. Engagement . The Company hereby engages the Executive and the Executive hereby accepts such engagement upon the terms and conditions hereinafter set forth. 2. Term . This Agreement shall be retroactive to January 1, 2008 and shall remain in effect for a period of three (3) years thereafter (the Term). This Agreement shall also terminate at such time as the Company, or the Executive, gives written notice of termination of this Agreement pursuant to Section 13 of this Agreement. 3. Duties . The Company hereby engages the Executive to serve as the President and Chief Operating Officer of the Company and, as such, he shall perform all duties commonly incident to the office of the President, including such additional duties not inconsistent with such position as the Board of Directors of the Company (the Board) shall prescribe from time to time. 4. Performance of Duties . During the term of this Agreement, the Executive shall devote his best efforts, ability and attention to the business of the Company. 5. Compensation . A. Salary . For all services rendered by the Executive under this Agreement as President and Chief Operating Officer of the Company, the Company shall pay the Executive $165,000 (One Hundred Sixty Five Thousand Dollars) per annum (the Base Salary). The Executives Base Salary shall be payable within the established payroll cycle for the Companys salaried officers or employees. Salary payments shall be subject to federal withholding and other applicable payroll deductions and taxes. In addition, the Executive shall receive incentive compensation in the form of a commission based on sales made by the Company, the rate of commission and the terms and conditions upon which a commission is warranted shall be determined by the Board of Directors of the Company. All salary not paid herein shall accrue. 54 B. Options The Company shall grant to the Executive options to purchase shares of the Companys common stock as determined by the Companys Board of Directors. C. Benefits . The Executive shall be eligible to participate in all group insurance plans of the Company, and other existing or new perquisites or benefits offered to executive management of the Company. D. Bonus . The Executive shall be eligible to receive a bonus as determined by the Companys Board of Directors. 6. Reimbursement of Expenses . The Company shall reimburse the Executive for all reasonable and necessary expenses incurred in carrying out his duties under this Agreement upon presentation by the Executive to the Company of appropriate documentation indicating the amount and purpose for such expense. 7. Vacation . Executive shall be entitled to four (4) weeks vacation during each year of the Term. 8. Agreement Not to Disclose Trade Secrets or Confidential Information . During the term of this Agreement and after its termination, the Executive shall not disclose or utilize any trade secrets, confidential information, or other proprietary information acquired by the Executive during the course of his employment with the Company, its successors or assigns, or any of its affiliates (collectively, the  Company Affiliates ). As used herein, trade secret means the whole or any portion or phase of any formula, pattern, device, combination of devices, source-code of any proprietary software, or compilation of any scientific, technical or commercial information, including any design, list of suppliers, list of customers or improvement thereof, as well as pricing information or methodology, contractual arrangements with vendors or suppliers, business development plans or activities, or financial information of the Company or any of the Company Affiliates that is for use, or is used, in the operation of the Company or any of the Company Affiliates businesses that is not commonly known by or available to the public and that derives economic value from not being generally known to, and not being readily ascertainable by proper means by, other persons who can obtain economic value from its disclosure or use and is the subject of efforts that are reasonable under the circumstances to maintain its secrecy. The Executive agrees to return to the Company any and all such trade secrets, confidential information or other proprietary information immediately upon the termination of this Agreement. 55 9. Non-Solicitation of Customers and Suppliers . Executive agrees that during his employment hereunder, he shall not, whether as an individual or sole proprietor, or as a principal, agent, officer, director, employer, employee, consultant, independent contractor, partner or shareholder of any firm, corporation or other entity or group or otherwise, directly or indirectly, solicit the trade or business of, or trade, or conduct business with, any customer, prospective customer, supplier, or prospective supplier of the Company for any purpose other than for the benefit of the Company. 10. Death or Disability . A. In the event of the Executives death during the term of this Agreement, this Agreement and the Executives future Base Salary, incentive compensation and benefits shall automatically be terminated. In such event, the Company shall pay severance to the Executives estate (i) any unpaid Base Salary; and(ii) l accrued but unpaid allowances and expense reimbursements. B. If the Executive becomes unable to perform his employment duties during the term of this Agreement because of the disability of the Executive, the Company may terminate this Agreement and the Executives employment hereunder. In such event, the Company shall pay to the Executive (i) any unpaid Base Salary; and (ii) all accrued but unpaid allowances and expense reimbursements. For purposes of this provision, the term disability shall mean the Executive is unable to perform his material duties as an employee for the Company or any of the Company Affiliates, due to mental or physical illness or injury, for a period of at least one hundred (180) days, in the opinion of a qualified physician selected mutually by the Company and the Executive. Termination by the Company or the Executive . A. Termination by the Company for Cause . The Company may terminate this Agreement and the Executives employment hereunder for cause at any time. As used herein, for cause shall mean any one of the following: (1) The willful breach or intentional neglect by the Executive of his job duties and responsibilities; (2) Conviction of any felony: (3) Commission of an act of fraud, embezzlement or material misappropriation against the Company; or (4) A material breach of this Agreement by the Executive. B. In the event the Company terminates the Executives employment for cause, the Executives Base Salary and benefits shall automatically terminate as of the effective date of such termination and the Company shall pay to the Executive (i) any unpaid Base Salary through the date of termination; and (ii) all accrued but unpaid allowances and expense reimbursements, and the Executive shall not be entitled to receive any other compensation or severance allowance, including any incentive compensation earned after termination, under this Agreement. In addition, all options received and not exercised shall be cancelled and the Executive shall not be entitled to any options hereunder. 56 With respect to matters set forth in subsections (1), (3), (3) and (4) above, the Company shall give prompt notice to the Executive if it believes grounds for termination under any of such provisions exist, and the Executive shall have a reasonable period of time (not to exceed ten business days, to respond and to cure any such grounds for cause as may be alleged or to reply to any such claims or charges. Termination under such provisions shall be warranted only after the Board of Directors of the Company has determined, in good faith, that such cause exists after having afforded the Executive the opportunity to respond or to cure as set forth above. C. Termination by the Executive Without Good Reason . The Executive may terminate this Agreement and his employment with the Company without good reason (as defined below) upon 60 days prior written notice to the Company. In such a case, the Executive may be required to perform his business duties and shall be paid his regular salary up to the date of the termination. At the option of the Company, the Company may require the Executive to depart from the Company upon receiving said 60 days notice from the Executive of the termination of this Agreement. In such event, the Company shall pay to the Executive (i) an amount equal to 30 calendar days of his Base Salary at the then-effective rate; and (ii) all accrued but unpaid allowances and expense reimbursements, and the Executive shall not be entitled to receive any other compensation or severance allowance, including any incentive compensation earned after termination, under this Agreement. In addition, all options received and not exercised shall be cancelled and the Executive shall not be entitled to any options hereunder. D. Termination by the Company Without Cause or by the Executive for Good Reason . The Company may terminate this Agreement and the Executives employment without cause at any time upon 30 days prior written notice to the Executive. The Executive shall have the right to terminate this Agreement at any time for good reason. As used herein, good reason shall mean the occurrence of any of the following without the Executives prior written consent: (i) the assignment to the Executive of duties and responsibilities that are inconsistent, in a material and adverse respect, with the scope of the duties and responsibilities usually vested in similarly situated executives; (ii) a material reduction in the benefits payable to the Executive; (iii) the Executive is removed by majority vote or otherwise from the Board of Directors or Managers, as the case may be; (iv) a change in control of the Company such that one entity (directly or through affiliates) purchases control of over 75% of the Companys common stock and does not agree, prior to the change of control, to assume the terms and conditions of this Agreement; 57 (v) the Executive is required to relocate outside of the state of Florida as a condition of continuing employment. The Company shall pay to the Executive on the date of termination without cause or for good reason (i) a severance allowance of the remainder of the Base Salary through the end of the Term at the then-effective rate; (ii) an additional severance allowance of 10,000,000 shares of Common Stock of the Company (and the Company herby agrees to increase the authorized shares of common stock of the Company if necessary to satisfy this provision) or an immediate purchase of the Executives shares of common stock, including the severance share issued hereunder, as the case may be; and (iii) all accrued but unpaid allowances and expense reimbursements. All options granted hereunder shall vest immediately. 14. Indemnification . The Executive shall be entitled to indemnification from the Company to the fullest extent permitted under the Companys then current Articles of Incorporation and Bylaws and under the law of the jurisdiction of the Companys incorporation as may be in effect from time to time. 15. Notices . All notices, requests, demands and other communications provided for in this Agreement shall be in writing. Any notice, request, demand, claim or other communication hereunder shall be deemed duly given if it is sent by registered or certified mail, return receipt requested, postage prepaid, and addressed to the intended recipient as set forth below: To the Executive: Edmund F. Curtis 6209 Cartmel Lane Windermere, FL 34786 To the Company: Freedom Environmental Services, Inc. 7380 Sand Lake Road Suite 500 Orlando, FL 32819 With Copy to: Joseph I. Emas, Esq. 1224 Washington Avenue Miami Beach, Florida 33139 Any party may send any notice, request, demand, claim or other communication hereunder to the intended recipient at the address set forth above using any other means (including personal delivery, expedited courier, messenger service, facsimile, ordinary mail or electronic mail), but no such notice, request, demand, claim or other communication shall be deemed to have been duly given unless and until it actually is received or refused by the intended recipient. Any party may change the address to which notices, requests, demands, claims and other communications hereunder are to be delivered by giving the other party notice in the manner herein set forth. 58 16. Assignment . Neither this Agreement nor any of the parties rights and obligations hereunder may be assigned by a party without the prior written consent of the other party hereto. 17.
